In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Queens County (Lubow, J.), dated June 4, 2009, as, upon a fact-finding order of the same court dated April 24, 2009, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of marijuana in the fifth degree, placed him with the New York State Office of Children and Family Services for a period of 12 months, with credit for time spent in detention from April 24, 2009, to June 4, 2009.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order of disposition dated June 4, 2009, is limited to the placement of the appellant with the New York State Office of Children and Family Services for a period of 12 months, with credit for time spent in detention from April 24, 2009, to June 4, 2009. Accordingly, the appeal must be dismissed, as the period of placement has expired, and a subsequent order extending placement has been entered, from which no appeal has been taken (see Matter of Qwasan M., 25 AD3d 613 [2006]; Matter of Shamasia M., 4 AD3d 359, 361 [2004]; Matter of Jonathan G., 278 AD2d 324, 325 [2000]). Dillon, J.P., Balkin, Lott and Sgroi, JJ., concur.